Citation Nr: 0025532	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assignment of an evaluation in excess of 20 
percent for right lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Veteran and E. C.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945.

This appeal arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in part, granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for neuropathy of the 
right lower extremity and assigned a 20 percent rating 
effective from January 19, 1995.  In October 1998, the Board 
found that an effective date of March 8, 1982, was warranted 
for the grant of compensation benefits under 38 U.S.C.A. 
§ 1151, and the Board also remanded the issue regarding 
assignment of a higher rating to the RO for further 
development.  


FINDINGS OF FACT

1.  Prior to September 12, 1995, the veteran's right lower 
extremity neuropathy was not productive of impairment which 
(by analogy) was in excess of that which results from 
moderate incomplete paralysis of the sciatic nerve. 

2.  From September 12, 1995, the veteran's right lower 
extremity neuropathy has been productive of impairment which 
(by analogy) more nearly approximates that which results from 
severe incomplete paralysis of the sciatic nerve with marked 
muscle atrophy.


CONCLUSIONS OF LAW

1.  Prior to September 12, 1995, the criteria for entitlement 
to a disability rating in excess of 20 percent for right 
lower extremity neuropathy were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (1999).

2.  The criteria for entitlement to a 60 percent disability 
rating (but no higher) for right lower extremity neuropathy 
have been met from September 12, 1995.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8520 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of compensation 
benefits under 38 U.S.C.A. § 1151.  As such, the claim for 
the increased evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue are to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time. See 
Fenderson v. West, 12 Vet.App. 119 (1999).)

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After noting that 
the claims file includes VA examination reports obtained as a 
result of RO and Board action, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  

Compensation under 38 U.S.C.A. § 1151 has been awarded for 
right lower extremity neuropathy due to disability resulting 
from a VA medical procedure (described as a percutaneous 
rhizotomy) attempted in 1982.  The RO has assigned a 20 
percent rating under Diagnostic Code 8520 by analogy to 
disability of the sciatic nerve.  The rating was effective 
January 19, 1995.  

38 C.F.R. § 4.124(a), which rates diseases of the peripheral 
nerves, provides that the term "incomplete paralysis," with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

38 C.F.R. § 4.124a, Diagnostic Code 8520 (under which code 
the veteran has been rated by the RO), which rates paralysis 
of the sciatic nerve, provides that a complete paralysis, 
whereby the foot dangles and drops, there is no active 
movement possible of the muscles below the knee, and flexion 
of the knee is weakened or (very rarely) lost, warrants an 80 
percent rating.  A severe incomplete paralysis, with marked 
muscular atrophy, warrants a 60 percent rating.  A moderately 
severe incomplete paralysis warrants a 40 percent rating.  A 
moderate incomplete paralysis warrants a 20 percent rating.  
A mild incomplete paralysis warrants a 10 percent rating.

After a thorough review of the 1999 VA examination reports, 
the Board finds that those reports do not clearly distinguish 
between the symptoms or impairment caused by the right lower 
extremity neuropathy contemplated by the Section 1151 award 
as opposed to his recently diagnosed Alzheimer's disease or 
his possible Parkinson's disease symptoms and impairment.  It 
would therefore appear that at least some of his current 
right leg impairment is not attributable to his right lower 
extremity neuropathy.  The Board notes here that veteran's 
representative has specifically asked that the case not be 
delayed any longer but that it be considered based on the 
evidence of record.  While recognizing that clarification of 
certain medical reports would possibly result in a clearer 
picture of the medical nature of the neuropathy demonstrated 
by recent examinations, the Board believes that the evidence 
as it stands will allow for equitable appellate review and 
that no useful purpose would be served by remanding the case 
for additional examination. 

As noted earlier, recent VA examinations suggest that the 
veteran may suffer a general neuropathy somehow associated 
with Alzheimer's disease or possible Parkinson's disease.  
However, it appears that these other two disorders are of 
recent origin.  With that in mind, the Board looks to the 
findings of a VA examination on September 12, 1995, 
(apparently before any other disorders developed).  At the 
time of that examination, complaints of decreased strength 
and numbness in the right leg were noted.  The examiner 
specifically observed decreased sensation as well as 
decreased muscle mass in the calf muscle groups as well as 
the quadriceps muscles in the right leg.  The examiner 
remarked that the veteran did have a significant 
polyneuropathy in the right leg as well as muscle wasting.  

After comparing the diagnostic criteria of Code 8520 to the 
findings on VA examination on September 12, 1995, the Board 
believes that the disability picture attributable to the 
right lower extremity neuropathy more nearly approximates 
severe incomplete paralysis of the sciatic nerve with marked 
muscle atrophy so as to warrant assignment of a 60 percent 
rating.  38 U.S.C.A. § 4.7.  However, the September 12, 1995, 
examination did not show that the foot dangled or dropped, 
that there was no active movement possible of the muscles 
below the knee, or that flexion of the knee was weakened or 
lost.  Moreover, the more recent VA examination reports, 
while showing that the complaints of pain and neuropathy 
continue, do not show that the foot dangles or drops, that 
there is no active movement of the muscles below the knee is 
possible, or that flexion of the knee is weakened or lost so 
as to warrant a 60 percent rating under Code 8520.  
Accordingly, a rating in excess of 60 percent was not shown 
to be warranted.

In sum, by looking to the September 12, 1995, VA examination 
report showing significant right lower extremity disability 
due to neuropathy together with the more recent examination 
reports, the Board finds that a rating of 60 percent under 
Code 8520 is warranted from September 12, 1995.  However, 
even if the Board were to assume for the sake of argument 
that all of the right lower extremity disability demonstrated 
on recent examinations is attributable to the right lower 
extremity neuropathy contemplated under the grant of 
compensation under 38 U.S.C.A. § 1151, the preponderance of 
the evidence would still be against a finding that the 
criteria for a rating in excess of 60 percent have been met.  

In closing, the Board notes that pursuant to the Board 
decision in October 1998, the effective date for the grant of 
compensation under 38 U.S.C.A. § 1151 was moved back from 
January 19, 1995, to March 8, 1982.  In effecting this grant 
of an earlier effective date, the RO also assigned the 20 
percent rating (which it had initially assigned effective 
January 19, 1995) back to March 8, 1982.  In reviewing the 
claims file, the Board is unable to find that any evidence 
pertinent to the period from March 8, 1982, to September 12, 
1995, allows for a finding that the criteria for a rating in 
excess of 20 percent were met prior to September 12, 1995.  
It appears from the veteran's testimony that he did not seek 
out any medical treatment over the years, and there is 
therefore no reason to believe that additional evidence 
reflective of his right lower extremity picture could be 
obtained.  The Board therefore finds that there is no 
evidence which would warrant assignment of a rating in excess 
of 20 percent prior to September 12, 1995.     



ORDER

Entitlement to a 60 percent evaluation for right lower 
extremity neuropathy is warranted, effective from September 
12, 1995, is warranted.  To this extent, the appeal is 
granted. 

Entitlement to an evaluation in excess of 20 percent prior to 
September 12, 1995, is not warranted.  To this extent, the 
appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


